DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group C, Figs. 36-44, Claims 1-20 in the reply filed on 12/6/2021 is acknowledged.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as the term “comprising”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over CH 635393 (Otto) in view of Nelson in US Patent 2948288.
Regarding Claims 1, 9, and 10, Otto teaches a rail system for an outdoor shelter, comprising: at least one pair of support post members (11A and 11B), each pair of support post members comprising a first support post member (12 on the front) being spaced apart from a second support post member (12 on the rear); a first guide rail member (13) coupled to the first support post member; a second guide rail member (13) coupled to the second support post member; a shade (15) slidably coupled to the first and second guide rail members and configured to be slidably displaced along the lengths of the first and second guide rail members so as to allow an amount by which the shade member overhangs a side of the outdoor shelter to be adjusted by a user. 
Otto is silent on the use of a shade support pole. Nelson teaches a rail system for an outdoor shelter including a shade support pole member (20), the shade support pole member being coupled to an end portion of a shade member (14) of the outdoor shelter, and the shade support pole member configured to be slidably displaced so as to allow an amount by which the shade member overhangs a side of the outdoor shelter to be adjusted by a user. Nelson further teaches that the end portion of the shade member is looped (at 18) so as to form a longitudinal cavity for receiving the shade support pole member and that the end portion of the shade member comprises at least one handle cutout portion (22) formed in an edge thereof, the at least one handle cutout portion and a longitudinal section of the shade support pole member together defining a handle aperture configured to receive a portion of a hand of the user so as to facilitate the grasping of the shade member and the shade support pole member by the 
Regarding Claim 2, Otto, as modified, teaches that the first guide rail member is coupled to the first support post member by a guide rail connector member (25).
Regarding Claim 3, Otto, as modified, teaches that the guide rail connector member comprises a guide rail aperture (27) extending longitudinally therein, the guide rail aperture configured to receive a longitudinal section (20) of the first guide rail member.
Regarding Claim 4, Otto, as modified, teaches that the guide rail connector member comprises a fastener aperture (27) disposed therethrough, the fastener aperture configured to receive a fastener member (32) for securing the guide rail connector member and the first guide rail member to the first support post member.
Regarding Claim 5, Otto, as modified, teaches that the fastener member is configured to pass through the guide rail connector member (through the outer circumference of the connector member), through the first guide rail member (through the side of the guide rail), and into a side (20) of the first support post member.
Regarding Claim 6, Otto, as modified, teaches (because the shade support pole is coupled to an edge of the shade) that the shade support pole 
Regarding Claim 7, Otto, as modified, teaches that at least one of the pair of spaced-apart shade support pole connector members comprises a tubular portion (33) and a flange portion (30), the tubular portion of the shade support pole connector member having a pole receiving cavity formed therein for slidably engaging a respective one of the first and second guide rail members, and the flange portion of the shade support pole connector member extending outwardly from the tubular portion of the shade support pole connector member (see Fig. 6). 
Regarding Claim 11, Otto teaches a rail system for an outdoor shelter, comprising: a plurality of support post members (A/B/C/D) disposed at respective corners of the outdoor shelter, the plurality of support post members comprising a first support post member (A) and a second support post (B) member disposed at a first longitudinal end of the outdoor shelter, the plurality of support post members further comprising a third support post member (C) and a fourth support post member (D) disposed at a second longitudinal end of the outdoor shelter; a first guide rail (E) member coupled to the first support post member; a second guide rail member (F) coupled to the second support post member; a third guide rail member (G) coupled to the third support post member; a fourth guide rail member (H) coupled to the fourth support post member; a shade 


    PNG
    media_image1.png
    503
    644
    media_image1.png
    Greyscale


Otto is silent on the use of a shade support pole. Nelson teaches a rail system for an outdoor shelter including a shade support pole member (20), the shade support pole member being coupled to an end portion of a shade member 
Regarding Claim 12, Otto, as modified, teaches that the first, second, third, and fourth guide rail members are respectively coupled to the first, second, third, and fourth support post members by one or more guide rail connector members (25).
Regarding Claim 13, Otto, as modified, teaches (because the shade support pole is coupled to and edge of the shade)  that the first shade support pole member is slidably coupled to the first and second guide rail members by a first pair of spaced-apart shade support pole connector members (32), the second shade support pole member is slidably coupled to the third and fourth guide rail members by a second pair of spaced-apart shade support pole connector members (32), at least one of the spaced-apart shade support pole connector members being disposed proximate to a longitudinal end of the first and second shade support pole members.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Otto, as modified, as applied to claim 1 above, and further in view of Kennedy et al., in US .
Claims 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CH 635393 (Otto) in view of Kennedy et al., in US Patent 1061547.
Regarding Claims 14 and 15, Otto teaches an outdoor shelter, comprising: a plurality of corner support members (A/B/C/D) disposed at respective corners of the outdoor shelter, the plurality of corner support members comprising a first corner support member (A) and a second corner support member (B) disposed at a first longitudinal end of the outdoor shelter, the plurality of corner support members further comprising a third corner support member (C) and a fourth corner support member (D) disposed at a second longitudinal end of the outdoor shelter; a plurality of peripheral beam members, a first one (J) of the plurality of peripheral beam members configured to extend in a longitudinal direction between the first and third corner support members, and a second one (K) of the 
Otto is silent on the use of curved peripheral beam members or the shade being thereoabove. Kennedy teaches an outdoor shelter including peripheral beam members (7) and a shade member (1), the shade member disposed above at least one of the first and second ones of the plurality of peripheral beam members, wherein the first one of the plurality of peripheral beam members has a curved configuration such that a center portion (such as at 16 in Fig. 1) of the first one of the plurality of peripheral beam members is disposed higher than end portions of the first one of the plurality of peripheral beam members. 
Regarding Claim 18, Otto, as modified, teaches at least one arc support member (E/F/G/H) configured to be attached between a respective one of the plurality of corner support members and a respective one of the plurality of peripheral beam members. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Otto, as modified, as applied to claim 14 above, and further in view of Terrels in US Publication 2004/0025460. Otto, as modified, is silent on the use of a ground stake plate. Terrels teaches a corner support member (20) and at least one ground stake plate (50) having at least one fastener aperture (54) and at least one ground stake aperture (51) formed therein, the at least one fastener aperture being disposed through a raised portion (52) of the ground stake plate, the at least one ground stake aperture being disposed closer to a periphery of the ground stake plate than the at least one fastener aperture, the at least one fastener aperture configured to receive a fastener member (26) for securing the ground stake plate to a bottom end of one of the plurality of corner support members, and the at least one ground stake aperture configured to receive a ground stake (55) for securing the one of the plurality of corner support members to the ground, and at least one ground plate cover member (60) configured to be disposed over a peripheral portion of the at least one ground stake plate so as to at least partially conceal the peripheral portion of the at least one ground stake plate from view, the at least one ground plate cover member having a central aperture formed therethrough for accommodating a passage of the corner support member through the ground plate cover member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Otto, as modified, by adding a ground stake plate and cover as taught by Terrels in order to securely anchor the device.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otto, as modified, as applied to claim 14 above, and further in view of Nelson in US Patent 2948288. Otto, as modified, is silent on the use of a shade support pole. Nelson teaches a rail system for an outdoor shelter including a shade support pole member (20), the shade support pole member being coupled to an end portion of a shade member (14) of the outdoor shelter. Nelson further teaches that the end portion of the shade member is looped (at 18) so as to form a longitudinal cavity for receiving the shade support pole member. It would have been obvious to one of ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2009106024 A1 teaches a shelter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636